Citation Nr: 1433245	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-49 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for heart condition, for purposes of accrued benefits.

2. Entitlement to service connection for lung cancer, for purposes of accrued benefits.

3. Entitlement to dependency and indemnity compensation (DIC) compensation under 38 U.S.C.A. § 1318.

4. Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to May 1961 and from May 1963 to March 1980.

The Veteran died in May 2008.  The appellant is the Veteran's spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2008 the RO denied the Veteran's claim for service connection for lung cancer and heart condition.  In June 2008 the appellant filed a claim for DIC and accrued benefits.  That is the claim that is on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for cause of the Veteran's death being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran died in May 2008.

2. At the time of his death, the Veteran had a pending claim for service connection for lung cancer and heart condition.

3. In June 2008, the appellant, the Veteran's surviving spouse, filed a claim for death benefits.

4. The Veteran did not set foot in Vietnam.

5. The Veteran did not have lung cancer.

6. The Veteran's coronary artery disease did not have its onset in service and is not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for lung cancer and heart condition for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 1112, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).

2. The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 were not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Under 38 C.F.R. § 3.1000, certain eligible individuals, including the Veteran's surviving spouse, may be paid periodic monetary benefits authorized by VA law to which a payee was entitled, and which are due and unpaid, at the time of his or her death under existing ratings or based on evidence in the file or constructively of record at the time of his or her death.  See 38 U.S.C.A. § 5121(a).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit held that, for an eligible person to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See Zevalkink v. Brown, 102 F.3d 1236   (Fed Cir. 1996) (holding that a consequence of the derivative nature of an accrued benefits claim is that, without the veteran having a claim pending at time of death, the eligible survivor (in this case a surviving spouse) has no claim upon which to derive his or her own application).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c)  (2013).

At the time of the Veteran's May 2008 death, he had pending claims of entitlement to service connection for lung cancer and heart condition.  The appellant filed a claim for death benefits within one year of the Veteran's death.  

Generally, a veteran may be granted service connection for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

The Board finds that the Veteran is not entitled to service connection for lung cancer as the evidence does not show that the Veteran had lung cancer.  Although he submitted private treatment records showing he had colon cancer that had metastasized to his liver, there is no medical evidence suggesting he had lung cancer.  To the extent that the Veteran himself diagnosed himself with lung cancer, the Board finds he is not competent to do so.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Therefore, the appellant's claim for service connection for lung cancer for accrued benefits purposes must be denied.

Private treatment records submitted by the Veteran do show diagnoses of coronary artery disease and hypertensive cardiovascular disease.  The Veteran contended that his heart condition is due to his exposure to herbicide in service in Vietnam.

Under the regulations, certain diseases are presumptively service connected if a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service and the requirements of 38 C.F.R. § 3.307(a)  are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  By regulation dated August 21, 2010, the VA added ischemic heart disease to the presumptive disabilities listed in 38 C.F.R. § 3.309(e) (2013) as being presumptively related to herbicide exposure. 75 Fed. Reg. 53, 202, 216 (Aug. 31, 2010).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A)  and 38 C.F.R. § 3.307(a)(6)(iii).  

In the Veteran's original claim for service connection, he listed that he served in Vietnam from 1971 to 1972.  The Veteran did not submit any other statements in connection with his claim explaining whether he actually set foot within the land borders of Vietnam during his Vietnam service.

Personnel records, however, contain no reference to service within the land borders of Vietnam.  Further, service treatment records throughout 1971 are stamped as being from Clark Air Force Base in the Philippines.  Records from 1972 indicate the Veteran was in San Diego, California.  Records do show the Veteran was assigned to the USS Kitty Hawk.

The Veterans' Benefits Administration  (VBA) Fast Letter 10-06 provides detailed information concerning "Blue Water" vessels of the Navy and herbicide exposure.  See VBA Fast Letter 10-06 (September 9, 2010).  Specifically, the letter explains that in order for the presumption of herbicide exposure to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.

The Secretary of VA revisited the issue in 2012 and determined, after review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," that the evidence does not support establishing a presumption of exposure to herbicides for Blue Water Navy veterans.  See Notice, 77 Fed. Reg. 247, 76170-76171 (2012).

The Joint Services Records Research Center reviewed available records for the USS Kitty Hawk and determined that the ship conducted operations in the Gulf of Tonkin between March and November 1972.  The ship also made ports of call in Subic Bay, Hong Kong, and Sasebo, Japan, returning to California in November 1972.  The JSRRC determined that the ship's history and deck logs do not document that the ship docked, transited inland waters, or that personnel set for in the Republic of Vietnam.

Furthermore, a document compiled by VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The USS Kitty Hawk is not among those listed as ships that operated primarily, temporarily, or exclusively on Vietnam's inland waterways or that docked to the shore.  It also is not listed as one of the ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  

The Board acknowledges that the Veteran's DD Form 214N issued in October 1972 states that the Veteran "served in Vietnam."  Records further indicate he received the Vietnam Service Medal.

However, receipt of the Vietnam Service Medal alone cannot be used to establish service in the Republic of Vietnam as it is undisputed that some service members who received the Vietnam Service Medal were never in Vietnam or its territorial waters. See Haas v. Peake, 525 F.3d 1168, 1193, and 1196 (2008) .  The U.S. Dep't of Defense Manual of Military Decorations and Awards, Chapter C.6.6.1.1.2 and C.6.6.1.2.1.2. (September 1996) states that the Vietnam Service Medal is awarded members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973, in Vietnam, its contiguous waters, or the airspace there over, including service members who were attached to or regularly served for one or more days aboard a naval vessel directly supporting military operations in Vietnam.  Further, the notation on the Veteran's DD Form 214N is not sufficient to show that the Veteran actually set foot on Vietnam soil.

The Board has considered all of the evidence but finds that the weight of the evidence is against finding that the Veteran actually set foot in Vietnam.  As such, the Veteran does not meet the criteria for service in the Republic of Vietnam as contemplated by 38 C.F.R. § 3.307(a)(6)(iii) that would entitle him to a presumption of having been exposed to a herbicide agent during service.  

The Veteran has further not alleged any specific instance of herbicide exposure and the evidence does not show that he was actually exposed to herbicides during his service.  Therefore, the Veteran is not entitled to the presumption that his heart condition was incurred in service due to exposure to herbicide.  38 U.S.C.A. § 1116(a)(1).  

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  Unfortunately, this too fails to show that service connection is warranted.

In a December 2007 statement the Veteran said he was treated for heart problems from the 1960s until he retired.

On the Veteran's enlistment examination he is noted to have had rheumatic fever as a child, however the examiner noted no recurrence and no sequelae at the time of the examination.  Further, examinations done in 1963, 1967, and 1973 all reflect that the Veteran's heart was normal.  Finally, in February 1980 the Veteran diagnosed with trivial aortic insufficiency after being sent for a cardiology consultation.  He was noted to be asymptomatic with no history consistent with congestive heart failure or angina.

Post-service private treatment records reflect that in 1996 the Veteran sought treatment for chest pain on exertion.  At that time he reported he had had echocardiograms in 1980 and 1990 and been told he had a heart murmur and a leaking valve but that there was no evidence of any rheumatic heart condition.  The Veteran was diagnosed with coronary artery disease.  The onset and etiology of the Veteran's heart condition is not otherwise discussed.

There is no medical opinion evidence in this case of a nexus between the Veteran's service and his later diagnosed coronary artery disease.  The Veteran's first diagnosis of coronary artery disease was not until 16 years after his discharge from service.  The Board acknowledges the Veteran's diagnosis in service of trivial aortic insufficiency, but notes that there is no medical evidence suggesting that is related to his coronary artery disease, which was diagnosed after years during which the Veteran's medical records suggest he was asymptomatic.  Without evidence supporting a connection, the Board is unable to grant service connection.

To the extent that the Veteran himself has opined that there is a relationship, the Board finds that as a lay person, the Veteran does not have the education, training and experience to offer an opinion as to the onset or etiology of such a complicated cardiac condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Based on the forgoing, the Board finds that a preponderance of the evidence is also against granting service connection on a direct basis.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the appellant's claim for accrued benefits for service connection for heart condition must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

DIC

With regard to 38 U.S.C.A. § 1318, the Veteran was not a former POW with a disability that was continuously rated totally disabling for a period of one year or more immediately preceding his death.  He was not receiving or entitled to receive compensation at the 100 percent rate for the 10-year period immediately preceding his death.  He also did not have a disability continuously rated totally disabling for a period of not less than five years from the date of his release from active duty and rated totally disabling at the time of his death.  Therefore, none of the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have been met.  The Board notes that the Veteran has no service-connected disabilities.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In September 2007, the Veteran his claim for service connection for lung cancer and heart condition. The RO provided the Veteran VCAA notice in an October 2007 letter.  The Veteran died prior to the rating decision being issued and the appellant filed a claim for DIC and accrued benefits.  In a July 2008 letter, the RO provided the appellant VCAA notice.  Both letters addressed what the evidence must show to establish entitlement to each of those types of death benefits. The letter addressed what evidence VA would get or help to get and what evidence the appellant should supply.

VA also has a duty to assist a claimant in the development of the claim. This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  With regard to the appellant's claim for accrued benefits, the Board notes that these benefits can only be awarded on the basis of the evidence in the file at the date of death.  See 38 C.F.R. § 3.1000(a), (d)(4) (2013).  Entitlement to DIC under 38 U.S.C.A. § 1318 has been denied as a matter of law.

Based upon the foregoing, the Board finds that the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


ORDER

Service connection for heart condition, for purposes of accrued benefits, is denied.

Service connection for lung cancer, for purposes of accrued benefits, is denied.

Dependency and indemnity compensation under 38 U.S.C.A. § 1318 is denied.


REMAND

The immediate cause of death listed on the Veteran's death certificate is cardiac failure due to colon cancer and coronary artery disease.

The Veteran's February 1980 discharge examination notes the Veteran was diagnosed with trivial aortic insufficiency after being sent for a cardiology consultation due to the examiner hearing a heart murmur.

As the Veteran was diagnosed with a heart condition in service and his death certificate indicates he died of cardiac failure, the Board finds that a medical opinion should be obtained as to whether the conditions are related.

Accordingly, the claim for service connection for cause of death is REMANDED for the following action:

1. Obtain a VA medical opinion as to whether it is at least as likely as not that the Veteran's death is related to his heart condition diagnosed in service.  

The Veteran's claim folder a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

2. Thereafter, readjudicate the appellant's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


